El Juez Pbesidente Sr. Quiñones
emitió la opinión del tribunal.
El abogado Don José de Guzmán Benitez, á nombre de la sucesión de Doña María Díaz, viuda de Veve, ha solicitado de esta Corte Suprema la expedición de un auto de certiorari contra la Corte de Distrito del Distrito Judicial de San Juan, para que remita á este Tribunal Supremo los autos del con-curso necesario de acreedores de Don José Avalo Sánchez que dice estar ya terminados, á fin de que esta corte los revise y en su caso revoque y anule los procedimientos contrarios á las prescripciones de la ley que dicha corte de distrito está poniendo en práctica en el referido concurso, en el que, tam-bién procede con extralimitación de su jurisdicción, todo con grave daño y perjuicio de los derechos de los peticionarios.
Los hechos en que .fundan éstos su solicitud son los siguientes:
Que por auto de 22 de agosto de 1891, dictado por el extin-guido Juzgado de Primera Instancia del Distrito de San Francisco cíe esta capital, á solicitud de Don Vicente Balbás y Capó en su carácter de acreedor de Don José Avalo Sánchez, fué declarado éste en concurso necesario de acreedores, li-brándose exhorto al Juez de Primera Instancia del Distrito de Humacao, á solicitud del mismo Sr. Balbás para que remi-tiese al juagado exhortante, á fin de acumularlos al concurso los autos de un juicio ejecutivo que desde el año de 1889 venía siguiendo en aquel juzgado la Sra. Doña María Díaz, viuda de Veve contra el mismo Avalo Sánchez, en cobro de un eré-*85dito hipotecario que había reconocido en favor de dicha señora sobre una hacienda de sh propiedad, titulada “ Bello Sitio”, radicada en-el término municipal de Fajardo, y á cuya acumulación se negó el Juez de Humacao, por el fundamentó de no ser acumulables al concurso, los ejecutivos en que sólo' se perseguían los bienes hipotecados y además por estar ya terminado dicho ejecutivo, á virtud de la sentencia de remate dictada en él en grado de apelación por la extinguida Audien-cia Territorial de esta Isla, mandando seguir la ejecución adelante hasta hacer trance „y remate de los bienes embar-gados.
Que seguido en su consecuencia el procedimiento ele apre-mio contra la hacienda “Bello Sitio” fué ésta sacada á pública subasta, y rematada en favor de la ejecutante Sra. Viuda de Veve, adjudicándosele en pago de su crédito por la suma de 10,939 pesos 34 centavos y otorgándosele por el Juez de Primera Instancia de Humacao Don Pómulo Villahermosa y por ante el notario público, Don Marcelino Estevanez, la correspondiente escritura de adjudicación, que fué inscrita en el registro de la propiedad á favor de dicha Sra. Viuda de Veve, poniéndosela en posesión de la hacienda rematada.
Que, no obstante, haber convenido el Juez de Primera Ins-tancia de San Francisco en la improcedencia de la acumula-ción solicitada por el promovente del concurso, Don Vicente Balbás, volviendo después sobre sus pasos, requirió de nuevo al Juez 'de Humacao para la acumulación del ejecutivo de referencia y remití dole éste sin oposición por parte de la eje-cutante Sra. viuda de Veve, por estar ya terminado el ejecu-tivo y ella en posesión de la hacienda subastada, el Juez de San Francisco por auto de 26 de diciembre de 1891, sin au-diencia de dicha señora declaró nulas las actuaciones poste-riores al 27 de agosto de 1891 en que había sido requerido por primera vez el Juez de Humacao para la acumulación del ejecutivo y en su consecuencia nulas y sin'ningún valor las diligencias de subasta, la aprobación del remate, la liquida-ción de cargas, la escritura de adjudicación, la diligencia de *86posesión y todos los asientos .practicados en el registro de la propiedad sobre anotación del embargo é inscripción del do-minio de la hacienda “Bello Sitio”, á favor de la Sra. Viuda de Veve. Esta resolución del Juez de San Francisco no le fue notificada personalmente á dicha señora, sino en los estra-dos del tribunal.
Que librado mandamiento al Registrador de la Propie-dad de Humacaó para la práctica de las cancelaciones acor-dadas, las denegó el registrador entre otras razones, porque el único juzgado competente paya decretar la cancelación de la anotación preventiva del embargo, lo era el de aquella ciudad y su distrito, con arreglo al artículo 84 de la Ley Hipo-tecaria; y en cuanto á la cancelación de la inscripción de do-minio, por no estar declarada la nulidad del título, en cuya virtud se había hecho la inscripción, en ejecutoria declarada firme y dictada en juicio declarativo, en el cual hubiera sido parte Doña María Díaz, viuda de Veve, con arreglo á los artículos 79, 82, y 88 de la Ley Hipotecaria, sentencias del Tribunal Supremo de España de 7 de febrero de 1868 y 20 de marzo de 1873, y Resoluciones de la Dirección General de 13 de abril de 1874, 16 de febrero de 1883, 29 de noviembre de 188.1 y Io. de julio de 1886.
Que como consecuencia de sus últimas resoluciones, dis-puso nuevamente el Juzgado de San Francisco la ocupación y depósito de la hacienda “Bello Sitio”, y designó un depo-sitario administrador de la misma, habiéndose llevado^ á efecto la ocupación, en cuya' virtud la señora viuda de Veve había quedado desposeída de la hacienda, recayendo el nombra-miento de depositario administrador de la misma, en un Don Tomás García, bajo una fianza de 2,000 pesos, que no había llegado á prestar nunca.
Que mientras todo lo referido tenía lugar en la pieza ele administración del concurso, nada se había hecho en las demás piezas del mismo», pues ni se convocó á los acreedores ni se celebró junta alguna, ni se intentó el nombramiento de sín-dicos, ni se dió ningún paso que indicara que se trataba de *87tramitar un concurso de acreedores; siendo de observarse que con posterioridad, habían desaparecido la primera pieza, que era la reguladora del concurso, y las diligencias iniciales de la pieza de administración, así como la primera pieza de un juicio declarativo que siguió y perdió Avalo Sánchez sobre nulidad del juicio ejecutivo.
En este estado las cosas, el 6 de- abril del año de 1900, Don Vicente Balbás y Capó, único acreedor promovente del con-curso, presentó un escrito al extinguido Tribunal de Distrito de San Juan, desistiendo de continuar instando la tramita-ción del concurso y firmándolo también eh concursado en prueba de conformidad con el desistimiento, á cuyo escrito recayó providencia de fecha 23 del mismo mes de abril, con-cebida en los términos siguientes: “Dada cuenta, ratifiqúese y se proveerá”; y que habiéndose ratificado Do¡n Vicente Balbás, en la propia fecha dictó el tribunal de distrito nueva resolución, por la cual se le tenía por desistido y apartado de la continuación del juicio de concurso á su perjuicio y con las costas, á Don Vicente Balbás, resolución que fue notificada á éste el día 10 del siguiente mes de mayo, desde cuya fecha no se dió un paso más en ninguna diligencia relativa á continuar el concurso.
Que en 4 'de mayo de 1901, ó sea al año siguiente, el abo-gado Don José de Guzmán Benitez, á nombre de la Sra. Viuda de Veve, había presentado escrito al tribunal de distrito, ale-gando que habiendo desistido de la continuación del concurso, el Sr. Balbás que lo promovió, único acreedor conocido del concursado, y habiéndole sido admitido por el tribunal el desistimiento, no tenían ya razón de ser, ni la acumulación del juicio ejecutivo de la Sra. Viuda- de Veve, ni la ocupación y depósito de la hacienda “Bello Sitio”; y en su consecuencia, que se dejasen sin efecto dicha acumuláción, ocupación y nom-bramiento de depositario, y que se entregase la finca á su dueña la referida Sra. Viuda de'Veve, á cuya solicitud pro-veyó el tribunal de conformidad en resolución de 15 de mayo de 1901, que firmó solamente el juez del tribunal, presidente *88accidental del mismo Sr. R. F. Savage; y la hacienda “Bello Sitio” fné devuelta á la Sra. Viuda de Veve en 20 de mayo de 1901.
Que promovido incidente por el concursado para que se anulase la resolución de 15 de mayo, por haber sido firmada por uno sólo de los jueces del extinguido tribunal de distrito, la actual Corte de Distrito del Distrito Judicial de San Juan, previa audiencia de la Sra. Viuda de Veve, dictó una orden en 31 de mayo de 1905, anulando la citada resolución de 15 de mayo de 1901 y reponiendo las cosas al ser y estado en que se 'encontraban antes de esta fecha y señalando al concursado el término de diez días para contestar la solicitud á la Sra. Viuda de Veve, de 4 de mayo de 1901.
Que apelada esta resolución por la Sra. Viuda de Veve, y desestimada la apelación por no ser apelable dicha orden; y celebrada la vista para resolver al escrito de dicha Señora, de 4 de mayo de 1901, en 30 de marzo de 1906 proveyó la corte de distrito á dicha solicitud, mandando se cumpliera lo acor-dado por el Tribunal del Distrito de San Juan en 23 de abril de 1900; que se ratifique Don José Avalo Sánchez en el escrito de desistimiento del Sr. Balbás, y que una vez que se ratifique el Sr. Avalo Sánchez en el expresado escrito, la corte resol-vería el de 4 de mayo de 1901 de la Señora Viuda de Veve; y que mientras tanto se cumpla en todas sus partes la resolu-ción de la corte de 31 de mayo, de 1905, y en su consecuencia, se ocupe de nuevo la hacienda “Bello Sitio”; designándose un depositario que prestará fianza y que será elegido de los que propongan los interesados en el término de 10 días.
Que contra esta resolución había establecido apelación la Sra. Viuda de Veve en 4 del siguiente mes de abril, la que también le fué desestimada por este Tribunal Supremo á causa de no ser apelable la resolución interpelada de 30 de marzo de 1906.
Los fundamentos legales en que se apoya el abogado de la parte promovente para solicitar el certiorari son los siguien-tes :
*891. Que la Corte de Distrito de San Juan, de oficio y sin autoridad ni jurisdicción, lia revisado y modificado el sentido y los efectos de una providencia firme ya, que había sido dic-tada por el extinguido Tribunal de Distrito de San Juan en 23 de abril de 1900, y que se había ejecutoriado y cumplido desde el mismo día, surtiendo desde entonces todos sus efectos le-gales ante el mismo Tribunal de Distrito..
2. Que la Corte de Distrito de San Juan se extralimita también en su jurisdicción en este asunto, porque estando terminado el juicio, con arreglo á los preceptos de la antigua Ley de Enjuiciamiento Civil, que regula la tramitación de los concursos necesarios de acreedores, la corte fundada en bases erróneas rehúsa completar los procedimientos consiguientes á la terminación del concurso, reponiendo las cosas á su estado anterior y devolviendo los bienes ocupados en el concurso á su legítimo dueño.
3. Porque la Corte ordena procedimientos no ajustados á la ley, tendentes á privar al peticionario de un finca de su exclusivo dominio, inscrita ó su nombre en el registro de la propiedad, sin que exista un juicio declarativo ni ordinario en el que se haya discutido el derecho de propiedad, ni dictado sentencia, privándole de ese derecho, con lo cual, no solo infringe los preceptos de la ley reguladora de los concursos, sino que también infringe el principio legal de que nadie pue-de ser privado de su propiedad sin ser oído y vencido en juicio, y
4. Porque la corte infringe los preceptos de la Ley de En-juiciamiento Civil antigua que -exige para que exista el con-curso necesario:
1. Que existan uno ó más acreedores que lo promuevan, cuando aquí ya no existen acreedores promoventes.
2. Que exista un número de acreedores, cuyas acreencias constituyan el pasivo del concurso y aquí no consta que exista ningún acreedor ni siquiera obra en autos la relación de las deudas del concursado.
3. Que se ocupen y depositen los bienes del concursarlo y *90aquí sólo se trata de ocupar una finca de la propiedad de María Díaz, viuda de Veve inscrita á su nombre en el registro de la propiedad, y
4. Que terminado el'concurso se alcen las acumulaciones, depósitos de bienes y se restituyan éstos á quienes correspon-dan; y sin embargo, aquí sin promoción dé parte legítima sin acreedores, sin concurso, en una palabra, se trata de practicar diligencias peculiares á la realización de un concurso necesario de acreedores con lesión del sagrado derecho de propiedad de tercera persona.
Por cuyos fundamentos y careciendo el peticionario de todo otro recurso ordinario para obtener el remedio legal en este caso, puesto que las dos apelaciones que había interpuesto le habían sido desestimadas por esta Corte Suprema, se acoje al remedio extraordinario que le concede el estatuto titulado "Ley para autorizar autos de certiorari”; aprobado por la Asamblea Legislativa de Puerto Rico en 10 de marzo de 1904 y según el cual el Tribunal Supremo de Puerto Rico está au-torizado para expedir autos de certiorari á otro tribunal inferior por el que exija á éste la remisión á dicho Tribunal Supremo de los autos de una causa ya terminada, en aquellos casos en que, el procedimiento adoptado no esté de acuerdo con las prescripciones de la Ley y con objeto de completar los procedimientos cuando el tribunal inferior rehusare ha-cerlo, fundado en bases erróneas; y termina, suplicando al tribunal se sirva ordenar un auto de certiorari dirigido á la Corte de Distrito de San Juan para que remita á esta Supe-rioridad en el estado en que se encuentren, las actuaciones del concurso necesario de acreedores de José Avalo Sánchez y los proeeimientos cuando el tribunal inferior rehusare ha-la fecha en que dicho mandamiento sea expedido, y previa la vista del asunto, revocar y anular todas las resoluciones y procedimientos de la corte de distrito á partir del 30 de marzo de 1906, inclusa la orden de esta fecha, y en su lugar resolver de conformidad con la solicitud de María Díaz, viuda de Veve, de 4 de mayo de. 1901 y, como consecuencia, que se alce la ocu-*91pación y depósito de la hacienda “Bello Sitio” y que ésta sea y quede restituida al poder de sus legítimos dueños, los causa-habientes y sucesores de dicha María Díaz, viuda de Yeve.
Este escrito ha sido jurado por el abogado Sr. G-uzmán Benitez por encontrarse ausentes de San Juan los interesados que componen la Sucesión de la Sra. Viuda de Veve.
Esta solicitud de certiorari ha sido impugnada por el abo-gado Don Henry F. Hord á nombre de Don José Avalo Sán-chez, alegando entre otros fundamentos los siguientes:
1. Que los' peticionarios no son partes en el concurso y por consiguiente carecen de personalidad para solicitar el certiorari.
2. Que estando aún en tramitación en la Corte de Distrito de San Juan el concurso de acreedores de Don José Avalo Sánchez no se pueden considerar terminados dichos procedi-mientos como alegan los peticionarios y lo exige la ley para que sea procedente el auto de certiorari; y
3. Porque bien se considere vigente el concurso, ó termi-nado, siempre les queda á los peticionarios el remedio del pleito ordinario para reivindicar su propiedad, caso de haber sido despojados de ella injustamente en el concurso.
Ahora bien, librado por esta Corte Suprema el manda-miento para que el Tribunal de Distrito de San Juan remi-tiera á esta Superioridad los autos' del concurso y recibidos éstos, con excepción de la primera pieza sobre declaración del concurso y de otra pieza relativa á la administración que los peticionarios suponen haberse extraviado y de los autos del ejecutivo de la Sra. Viuda de Veve que parece fueron devuel-tos al Tribunal de Distrito de Humacao, se celebró la vista con asistencia de los abogados defensores de ambas partes y es ya llegado el momento de que por esta Corte Suprema se dicte la resolución que corresponda en el caso.
La Ley de- la Asamblea Legislativa de esta Isla, autori-zando los autos de certiorari aprobada en 10 de marzo de 1904, los define deciendo “que el auto de certiorari es un auto expe-dido por un Tribunal Superior á otro inferior por el cual se *92exige del último la remisión al primero de una copia certificada de las diligencias pendientes en el tribunal inferior ó los autos de una causa ya terminada en aquellos casos en que el proce-dimiento adoptado no esté de acuerdo con las prescripciones de la ley, y con objeto de terminar los procedimientos cuando el tribunal inferior rehusare hacerlo, fundado en bases erró-neas.”
De manera que, según esta definición de la ley el auto de certiorari es procedente no sólo cuando la causa ó los autos del pleito estén terminados, sino encontrándose pendientes siempre que los procedimientos seguidos por el tribunal inferior sean contrarios á la ley,
En el presente caso el concurso de Don José Avalo Sán-chez no puede considerarse terminado, pues si bien el único acreedor que lo promovió desistió de su prosecución y el juez lo tuvo por desistido á su perjuicio y con las costas, no lo de-claró expresamente terminado, puesto que no mandó cesar la intervención judicial, que ha continuado ni alzar la ocupación de los bienes del concursado resoluciones que eran consiguien-•tes á la revocación del auto de declaración del concurso con arreglo al artículo 1165 de la antigua Ley de Enjuiciamiento Civil, que por analogía puede tener aplicación al caso pre-sente ; y si bien por el provisto de 15 de mayo de 1901, dictado por el Juez del extinguido Tribunal de Distrito de San Juan, Sr. Savage, pudiera decirse que se puso término al concurso, ese provisto fué objeto de un incidente de nulidad, promovido por el Sr. Avalo Sánchez, que sustanciado con audiencia de la Sra. Viuda de Veve, fué declarado con lugar por auto de la Corte de Distrito de San Juan, de 31 de mayo de 1905, anulando el provisto anterior de .15 de mayo de 1901, y repo-niendo las actuaciones al estado que tenían al ser dictado el referido provisto, por haber sido acordado por uno sólo de los jueces que componían el Tribunal del Distrito de San Juan, cuando debió haberlo sido por los tres jueces que lo consti-tuían atendida su naturaleza de auto definitivo; resolución que ha quedado firme, por haberse desestimado por esta Corte *93Suprema la apelación que contra ella interpusiera la Sra. Viuda ele Veve. Después, continuando el curso ele los autos para resolver sobre el escrito de elidía señora ele 4 de mayo de 1901, que clió lugar al-auto anulado de 15 del mismo mes de mayo, lia recaído la providencia de 30 de marzo de 1906 por la que lia ordenado el Juez de la Corte de Distrito de. San Juan Don Emilio del Toro, que luego que se cumpla lo acor-dado por el extinguido tribunal del mismo nombre en provi-' dencia de 23 de abril de 1900, y que se ratifique el Sr. Avalo Sánchez en el escrito de desistimiento del Sr. Balbás de 6 de abril del mismo año, se resolverá sobre la solicitud de la Sra. Viuda de Veve de 4 de mayo del año siguiente, y que mientras tanto se cumpla en todas sus partes la resolución de 31 de mayo de 1905 por la que se repusieron las actuaciones al es-tado que tenían cuando se dictó por el Juez Sr. Savage el provisto anulado de 15 de mayo de 1901 y en su consecuencia que se ocupe de nuevo en el concurso la hacienda “Bello Si-tio” y se nombre un depositario que preste la correspondiente fianza etc.; resolución que fué apelada también por la Sra. Viuda de Veve y cuya apelación fué igualmente desestimada por esta Corte Suprema por no tener la resolución interpelada el carácter de sentencia definitiva.
Pero ya hemos visto que la circunstancia de no estar ter-minado el concurso no obstaría para que pudiera prosperar el certiorari, si los procedimientos seguidos por el tribunal inferior fueran realmente contrarios á la ley y cuando preci-samente el objeto del presente recurso es terminarlos.
Que los procedimientos seguidos en este concurso son ilegales, no puede dudarse; pues, prescindiendo de las irregu-laridades que pudieran haberse cometido en la declaración del concurso, sobre cuyo particular nada podemos decir por no tener á la vista la primera pieza de los autos que es en la que deben obrar tocios los antecedentes del caso, y que se dice ha-berse extraviado, es innegable que estas voluminosas actua-ciones no tienen de concurso más que el nombre, y que no pa-recen haber tenido otro objeto, que el de entorpecer el cumpli-*94miento de la sentencia de remate recaída en la ejecución se-guida por la Sra. Viuda de Veve contra la hacienda “Bello Sitio ” y la ocupación de esta finca en el concurso, como lo ha obtenido al fin el Sr. Avalo Sánchez, á virtud de la resolución del extinguido Juzgado de San Francisco de esta Capital de 26 de diciembre de 1893, por la que se declararon nulas y sin ningún valor todas las actuaciones practicadas por el Juez de Humacao en los referidos autos después de haber sido reque-rido por primera vez, por el de San Francisco, para la acumu-lación de dichos ejecutivos al concurso y nulas por consi-guiente, la subasta y remate de la hacienda “Bello Sitio” en favor de la Sra. Viuda de Veve, así como la escritura de adju-dicación y su inscripción en el registro de la propiedad á favor de dicha señora; todo sin forma de juicio y sin habérsele prestado la debida audiencia, viéndose de esta manera despo-jada de su propiedad sin ser oída y vencido en el juicio corres-pondiente como ordena la ley.
Mientras tanto, después de más de 15 años de haberse de-clarado en concurso necesario al Sr. Avalo Sánchez, ni consta quienes sean sus acreedores, ni si han sido ó nó convocados para la primera junta sobre nombramiento de Síndicos, ni se ha adelantado un paso más en el concurso, como no sea la acu-mulación de los ejecutivos de la Sra. Viuda de Veve y la ocu-pación de la hacienda “Bello Sitio,” no obstante, haber sido adjudicada á dicha señora y de tener ésta inscrito su dominio en el registro de la propiedad
Estos procedimientos son contrarios á la ley, y no 'deben subsistir por más tiempo, máxime cuando habiendo desistido de su prosecución el único- acreedor promovente del concurso Don Vicente Balbás desde el mes de abril del año 1900, desde cuya época se le tuvo por desistido de su continuación á su perjuicio -y con las costas por provisto de 25 del mismo mes de abril, desde entonces debió haber cesado la intervención judicial y alzádose la ocupación y depósito de los bienes, como lo ordenaba el artículo 1167 de la antigua Ley de Enjui-ciamiento Civil para el caso de revocarse el auto de declara-*95cion del concurso qne por analogía pudo y debió aplicarse en el presente caso.
Así lo solicitó la representación de la Sra. Viuda de Veve en sn escrito de 4 de mayo del año siguiente, al qne pro-veyó de conformidad el Juez Presidente accidental del ex-tinguido Tribunal de Distrito de San Juan, Sr. Savage, por auto de 15 del mismo mes de mayo; pero declarado después nnlo este provisto por auto del nuevo Tribunal de Distrito de 31 de mayo de 1905,' se repusieron las actuaciones al estado-que tenían al ser dictado dicho provisto de 15 de mayo y re-servándose el tribunal proveer sobre la solicitud de la Sra. Viuda de Veve, para lo cual le confirió traslado de ella por término de diez días al concursado Don José Avalo Sánchez.
Evacuado por éste el traslado que se le confiriera y señala-do día para resolver sobre la solicitud pendiente de dicha se-ñora sobre terminación del concurso y alzamiento de la ocu-pación y depósito de'dichos bienes, celebrada la vista, recayó la nueva providencia de 30 de marzo del año próximo pasado, por la que, en vez de resolver el tribunal de distrito sobre la solicitud pendiente de la Sra. Viuda de Veve, aplaza nueva-mente su resolución, disponiendo se cumpla la providencia de 23 de abril de 1900, recaída al escrito de desistimiento del Sr. Balbás, suponiéndola incumplida y que luego que el Sr. Avalo Sánchez se ratifique en dicho escrito se proveerá sobre la solicitud de la Sra. Viuda de/Veve de 4 de mayo de 1901; disponiéndose, además, se ocupe en el concurso la hacienda “Bello Sitio” en cumplimiento de la resolución de 31 de mayo de 1905 que mandó reponer las actuaciones al estado que tenían al ser dictado el provisto anulado de 15 de mayo de que hemos hecho referencia.
Esta resolución del Tribunal de Distrito de San Juan en-tendemos que debe ser revocada, porque, tergiversando el sentido y verdadero alcance de la providencia de 23 de abril de 1900, ordena se cumpla esta providencia que ya había sido cumplida y surtido sus -debidos efectos é introduce una nueva dilación más en la terminación de esté concurso.
*96La providencia de 23 de abril de 1900, cuyo cumplimiento se ordena boy, recaída al escrito del Sr. Balbás desistiendo del concurso, ya bemos visto que se limitaba á decir ratifiqúese y se proveerá y prueba que sólo se refería al Sr. Balbás, que ratificado éste en el contenido de su escrito en 23 de abril, en 25 del mismo mes dictó providencia el tribunal, teniéndolo por desistido de la prosecución del concurso á su perjuicio y con las costas, sin exigir la ratificación de Avalo Sánchez como lo hubiera hecho seguramente, si hubiera entendido que debía ratificarse también en el escrito del Sr. Balbás. Además, al evacuar Avalo Sánchez la vista que se le confiriera del escrito pendiente de la Sra. Viuda de Veve de 4 de mayo de 1901, no hizo la más mínima objeción sobre la, falta de cumpli-miento de la providencia que nos ocupa, como era natural si hubiera entendido que faltaba su ratificación en el escrito de referencia. Esto aparte de que no habiéndose opuesto Avalo Sánchez á la terminación del concurso, durante todo el tiempo transcurrido desde el año de 1900 en que firmó el escrito de desistimiento del Sr. Balbás en prueba de su conformidad, y antes al contrario, habiendo solicitado y obtenido del tribunal se librara exhorto al de Humacao para la cancelación por el registrador de la propiedad de aquel distrito del asiento que se tomó en lo.s libros del registro de su incapacidad para ad-ministrar bienes, desde el momento en que fué declarado en concurso necesario de acreedores, por carecer ya de objeto dicha formalidad, demuestra todo esto bien claramente la conformidad del Sr. Avalo Sánchez en la terminación de este concurso y la ninguna necesidad que había de que se ratificara en el escrito de desistimiento el Sr. Balbás, como lo ordena la resolución que nos ocupa de 30 de marzo del año próximo pasado.
Esta resolución debe, pues, ser revocada; y proveyéndose al escrito de la Sra. Viuda de Veve de 4 de mayo de 1901 sobre alzamiento de la ocupación y depósito de los bienes, y devolu-ción de la hacienda “Bello Sitio,” toda vez que con el desisti-miento .del Sr. Balbás,' único acreedor promovente del con-*97curso, carece éste ya de objeto y debe cesar la intervención judicial, entendemos que también carece ya de objeto la acumu-lación al concurso de los ejecutivos seguidos en el Juzgado de Humacao por la Sra. Viuda de Veve contra el concursado Don José Avalo Sánchez, y que en su consecuencia, deben reponerse las actuaciones al estado que tenían cuando fué decretada la acumulación, devolviéndose los autos al tribunal de su origen, y alzándose la ocupación y depositó de los bienes, los que que-darán á la libre disposición del concursado Sr. Avalo Sánchez, á no haber ningún otro motivo legal que lo impida, y con ex-cepción de la hacienda “Bello Sitio,” la que deberá quedar á la disposición de los herederos de dicha.Sra. Viuda de Veve, con lo que quedará, desde luego, desvirtuado y sin. efecto el auto del suprimido Juzgado de San Francisco de esta Capital de 26 ele diciembre de 1893, por- el que se declararon nulas todas las actuaciones para la venta en pública subasta de la hacienda “Bello Sitio,” inclusa la escritura de adjudicación de dicha finca en favor de dicha Sra. Viuda de Veve y su inscripción en el registro de la propiedad; resolución que, como hemos dicho ya repetidas veces, fué dictada sin forma de juicio y con manifiesta infracción de las reglas más ele-mantales del procedimiento.
En cuanto á la personalidad de los herederos de la Sra. Viuda de Veve para interponer el presente recurso, no puede negárseles precisamente por habérseles obligado á compare-cer en estos autos á defender sus derechos, como así lo ha de-clarado esta misma Corte Suprema al desestimar la apelación interpuesta contra la resolución de 30 ele marzo del año próximo pasado, no porque carecieran de personalidad para interponerla, que expresamente .se la reconoció esta corte, sino por no tener la resolución apelada el carácter de sen-tencia definitiva.
En cuanto á la otra objeción que también se alega por la representación del concursado, de no ser procedente el cer-tiorari por.tener los promoventes el recurso del juicio ordi-nario sobre reivindicación de la hacienda- “Bello Sitio,” en *98el caso de estimar los peticionarios qne liubieran sido des-pojados de ella injustamente, entendemos que rio puede pros-perar, porque, si bien es verd|d, que á los herederos de la Viuda de Veve les quedaría siempre aquel recurso para la reparación de los agravios que pudieran haberles causado las resoluciones del tribunal, privándoles de la posesión y pro-piedad de la hacienda “Bello Sitio,” no es un recurso ade-cuado para poner remedió á los daños causados á los peti-cionarios por las referidas resoluciones judiciales y, por cpn-siguiente, no es obstáculo para que pueda prosperar, el pre-sente certiorari, con arreglo á la jurisprudencia sentada por la Corte Suprema de California en el caso de El Pueblo contra Furner, 1o. Cal. Rep., p. 192, en el que se establece la doctrina de que “cuando se haya cometido algún error en los procedi-mientos de una causa civil ó' criminal, y dicho error no pueda ser revisado, por virtud' de un recurso por causa de error, (apelación) el procedimiento adecuado para corregir dicho error, es el certiorari, á no ser que los estatutos prescriban algún otro recurso que, según la doctrina sentada en el caso de Noble v. Superior Court, 109 Calif., 523, ha de ser claro, rápido y adecuado, circunstancias que no concurren en el pleito de reivindicación que podría resultar en extremo dila-tado y poco adecuado para la resolución de las cuestiones que se ventilan en el presente certiorari, y que resultan ajenas completamente á un pleito ordinario de propiedad.
En mérito de las consideraciones expuestas, este tribunal es de parecer que debe declararse con lugar el presente re-curso de certiorari, dejando sin efecto la resolución dictada por la Corte de Distrito del Distrito Judicial de San Juan de 30 de marzo del año próximo pasado; y proveyendo al escrito de Doña María Díaz, viuda de Veve, de 4 de mayo de 1901, declarar que, careciendo ya de objeto el presente concurso por haber desistido de su continuación el único acreedor que lo promoviera, Don Vicente Balbás y Capó, debe cesar la inter-vención judicial en dicho concurso, dejándose sin efecto la acumulación decretada á los autos del mismo, de los ejecutivos *99seguidos en el extinguido Juzgado de Primera Instancia de Humacao por Doña María Díaz, viuda de Yeve, contra Don José Avalo Sánchez, y cualquiera otra que pudiera encon-trarse en el mismo caso, reponiéndose las actuaciones al es-tado que tenían cuando fué decretada dicha acumulación, de-volviéndose los autos al tribunal de su origen y alzándose la ocupación y depósito de los bienes que quedarán á la libre dis-posición de Don José Avalo Sánchez á no existir ningún otro motivo que lo impida, con excepción de la hacienda “Bello Sitio” que quedará á la disposición de los herederos de Da. María Díaz, viuda de Veve, y disponiéndose se devuelvan al Tribunal de Distrito de San Juan los autos del concurso para su archivo en la secretaría del tribunal sin especial condena-ción de postas.

Resuelto de conformidad.

Jueces concurrentes: Sres. Hernández, MacLeary y Wolf.
El Juez Asociado Sr. Figueras no intervino en la resolto ción de este caso.